Case 1:20-cv-00490-TH-KFG Document 7 Filed 03/17/21 Page 1 of 1 PageID #: 20



                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                         BEAUMONT DIVISION

JOSEPH BARKER                                           §

VS.                                                     §           CIVIL ACTION NO. 1:20-CV-490

SHERIFF, JEFFERSON COUNTY                               §


                   MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION

        Petitioner, Joseph Barker, a pre-trial detainee at the Jefferson County Correctional Facility,
proceeding pro se, brings this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

        The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends this petition be dismissed without prejudice to petitioner’s right

to re-file as a civil rights action pursuant to 42 U.S.C. § 1983.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.1

                                                   ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

       SIGNED this the 17 day of March, 2021.




                                          ____________________________
                                          Thad Heartfield
                                          United States District Judge
        1
          A copy of the Report and Recommendation was returned on March 8, 2021 with the notation petitioner was
released. Petitioner has not provided a current address.
